Citation Nr: 1451989	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to September 17, 2010 for the award of additional compensation for a dependent spouse. 

2.  Entitlement to specially adapted housing or a special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964 and from August 1964 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an administration decision dated in January 2011 and a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran indicated in the April 2012 substantive appeal that he wanted a video conference Board hearing and in the January 2013 substantive appeal that he wanted a travel Board hearing.  The Veteran withdrew his requests for a Board hearing by written correspondence in May 2013.  Accordingly, the Board considers the Veteran's requests for a hearing to be withdrawn and it will proceed to adjudicate the issues on appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO received an incomplete VA Form 21-686(c) from the Veteran submitted on September 22, 2005. 

2.  A letter dated October 3, 2005 informed the Veteran that the RO was working on his application for dependency and that they needed the following information:  a copy of the public record ending his marriage to Linda either through a divorce decree or death certificate, a copy of his marriage certificate, the number of times that his spouse has been previously married and a copy of the public record ending all his spouse's previous marriage(s).  The requested information was not received within one year of notification.

3.  The RO received another incomplete VA Form 21-686(c) from the Veteran on September 17, 2010 and the necessary information and evidence to grant spousal dependency benefits was received in December 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 17, 2010 for dependency allowance for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the effective date assigned following the January 2011 administrative decision that granted an additional dependency allowance for a spouse.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

In this regard, the February 2012 statement of the case informed the Veteran of the information and evidence needed to substantiate his claim.  The statement of the case listed the relevant laws and regulations and explained to the Veteran why the effective date of the award for additional dependency allowance for his spouse was not assigned prior to September 17, 2010.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the grant of additional dependency allowance for a spouse.  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Criteria and Analysis

The Veteran contends that the effective date should be earlier than September 17, 2010 for the award of spousal dependent benefits. 

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2014).  Additional compensation for a new dependent will be effective the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 U.S.C.A. § 5110(f), (g) and (n) (West 2002); 38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109 (2014).  Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (2014). 

The Veteran submitted VA Form 21-686(c) on September 22, 2005.  The RO notified the Veteran in a letter dated October 3, 2005 that they were working on his application for dependency and that they needed the following information: a copy of the public record ending his marriage to Linda either through a divorce decree or death certificate, a copy of his marriage certificate, the number of times that his spouse has been previously married and a copy of the public record ending all his spouse's previous marriage(s).  He was notified that he had one year from the date of the letter to submit the requested information and evidence.  The letter informed the Veteran that if VA decides the claim before one year from the date of this letter, then the Veteran will continue to have until that date to submit additional evidence.  Thus, the letter clearly explained that the information provided in the VA Form 21-868(c) was incomplete and listed the required information and evidence.  The RO informed the Veteran in August 2006 that his claim for dependency was denied as they have not received the information requested in the October 2005 letter.  The August 2006 letter informed the Veteran that if the RO receives the requested evidence by October 3, 2006, they can continue processing the claim; however, if the information is received after October 3, 2006, it will be considered a new claim and any benefits will not start before the date of the new claim.  The Veteran did not submit the requested information within one year of the letter and the claim was considered abandoned.  See 38 C.F.R. §§ 3.109, 3.158.

On October 10, 2006, the RO received a copy of divorce decrees between the Veteran's spouse and R. P., J. B. and B. S. and the marriage certificate between the Veteran and his spouse.  This was considered a new claim for spousal dependency benefits.  A letter dated November 8, 2006 informed the Veteran that the RO was working on his application for dependency and they needed a copy of his divorce decree from L. K. and the number of times his spouse has been previously married.  He was informed that he had one year from the date of this letter to make sure the RO received the information and evidence requested and if VA decided the issue before one year from the date of this letter, he will still have until the date of this letter to submit additional evidence.  The RO sent the Veteran a letter in January 2007 informing the Veteran that the RO denied the Veteran's claim for additional dependent benefits as they have not received the information and evidence requested in the November 2006 letter.  

The Veteran submitted another VA Form 21-686(c) that was received by the RO on September 17, 2010.  The application included a copy of the marriage certificate between the Veteran and his spouse.  A letter dated in November 2010 informed the Veteran that the RO needed the month and place of the N.K.'s divorce from B.S. and a divorce decree ending his marriage to L. K.  The RO received copy of the divorce decree between B.S. and N.K. in November 2010 and the divorce decree between the Veteran and L.K. in December 2010.  Thus, the RO received all of the necessary information and evidence in December 2010.  As the right to spousal dependency benefits was finally established based on the evidence received in December 2010, the benefit cannot begin earlier than the date of the filing of the new claim on September 17, 2010.  See 38 C.F.R. § 3.158 (2014).  Accordingly, there is no legal basis for assigning an effective date earlier than September 17, 2010 for additional dependency allowance for a spouse and the claim is denied.


ORDER

Entitlement to an effective date prior to September 17, 2010 for the award of additional compensation for a dependent spouse is denied. 


REMAND

With respect to the Veteran's specially adapted housing claim, during the appeal, the RO granted entitlement to service connection for the following disabilities: Parkinson's affecting right upper extremity (30 percent), Parkinson's affecting left upper extremity (20 percent), Parkinson's affecting right lower extremity (20 percent), Parkinson's affecting left lower extremity (10 percent) and Parkinson's with bradykinesia and balance impairment.  The evidence of record shows that the Veteran was granted entitlement to a total disability due to individual unemployability, effective in December 1999 and he has a permanent and total service-connected disability. 

VA treatment records show that the Veteran uses a cane and motorized wheel chair for locomotion.  Gait difficulties are referenced and the Veteran reported that he occasionally falls at home.  A September 2013 VA neurology treatment record shows that the Veteran uses an electric wheelchair around the house and he has trouble getting up around and doing things around the house such as laundry and dishes.  It is unclear based on the evidence of record whether the use of the cane and/or wheel chair is due to the Veteran's service-connected Parkinson's disabilities or his nonservice-connected residuals of a cerebrovascular accident of right side weakness.  

Based on the foregoing, the Board finds that the RO/AMC must schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his service-connected disabilities.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran for an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility.  The claims folders must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished.  The examiner should determine whether the Veteran's service-connected disabilities cause: 

a. the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b. the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c.  the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d. loss or permanent loss of use of one or both feet. 

e. ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the findings to support any conclusions and should provide a complete explanation for all opinions expressed. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to specially adapted housing/special home adaption grant, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


